DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (paragraph [0005]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Amendment
The amendment filed 12/31/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “no foldline slanted with respect to the third right edge” (claim 1). Notably, the figures show, and Applicant’s Specification discloses, foldlines slanting from 160 to 192 and 194 on the third panel. See, generally, figures. Accordingly, the newly-recited feature constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
“no foldline slanted with respect to the third right edge” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires, inter alia, “no foldline slanted with respect to the third right edge.” This feature is not supported by Applicant’s specification, claims, or drawings, as originally filed, because the third right edge #160 is expressly disclosed as having foldlines slanted toward arcuate edges #192, 194.
Claims 2-16 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rothschild et al., U.S. Patent Application Publication No. 2006/0169690 A1 (hereinafter Rothschild).
	Re Claim 1, as best understood, Rothschild discloses an apparatus for transporting a pet (see Abstract and figures 1A and 1F, noting that the apparatus of Rothschild could be used as a box for transporting a pet), the apparatus comprising:
A center panel (111; see figure 1B) having four edges (at 109), the four edges having a first edge and a second edge opposite the first edge (see id.), and a third edge and a fourth edge opposite the third edge (see id.), the center panel defining a horizontal plane having a left direction corresponding to the third edge (see id.), a right direction corresponding to the fourth edge (see id.), a forward direction corresponding to the first edge (see id.), and an aft direction corresponding to the second edge (see id.);
A first sidewall panel (101 or 102) having a second forward edge, a second aft edge, a second left edge, and a second right edge (see id. and figure 1F), the first aft edge extending from the first edge of the center panel (see id.), the first sidewall panel adapted to be movable between a first upright orientation (see figure 1F) and a first collapsed orientation (see 
A second sidewall panel (other 101 or other 102) having a second forward edge, a second aft edge, a second left edge, and a second right edge (see id.), the second forward edge extending from the second edge of the center panel (see id.), the second sidewall panel adapted to be movable between a second upright orientation (see figure 1F) and a second collapsed orientation (see figure 1B);
A third sidewall panel (102 if the first and second sidewall panels are 101; or 101 if the first and second sidewall panels are 102) having a third forward edge, a third aft edge, a third left edge, and a third right edge (see id.) and no foldline slanted with respect to the third right edge (see id., showing no foldlines on 108; compare figure 1B, with Applicant’s figure 7), the third right edge extending from a combination of the third edge of the center panel, at least a portion of the first left edge of the first sidewall panel, and at least a portion of the second left edge of the second sidewall panel together (see figure 1B), the third sidewall panel adapted to be movable between a third upright orientation (see figure 1F) and a third collapsed orientation (see figure 1B);
A fourth sidewall panel (panel opposite third sidewall panel) having a fourth forward edge, a fourth aft edge, a fourth left edge, and a fourth right edge (see id.) and no foldline slanted with respect to the fourth right edge (see id., showing no foldlines on 108; compare figure 1B, with Applicant’s figure 7), the fourth left edge extending from a combination of the fourth edge of the center panel, at least a portion of the first right edge of the first sidewall panel, and at least a portion of the second right edge of the second sidewall panel together (see figure 1B), the fourth sidewall panel adapted to be movable between a fourth upright orientation (see figure 1F) and a fourth see figure 1B), the fourth forward edge and the fourth aft edge each being configured to fold toward the center panel when the fourth sidewall panel is in the fourth upright orientation (see figures 1B, 1C, 1F, and 1G); and
Wherein the center panel, the first sidewall panel, the second sidewall panel, the third sidewall panel, and the fourth sidewall panel together are configured form a four-wall, semi-enclosed interior when the first sidewall panel, the second sidewall panel, the third sidewall panel, and the fourth sidewall panel are secured in the first, second, third, and fourth upright orientations (see figure 1F and paragraphs [0088] and [0095]); and
Wherein the center panel, the first sidewall panel, the second sidewall panel, the third sidewall panel, and the fourth sidewall panel together are configured to form a horizontal pad when the first sidewall panel, the second sidewall panel, the third sidewall panel, and the fourth sidewall panel are opened into the first, second, third, and fourth collapsed orientations. See figure 1B and paragraph [0089].
Re Claim 2, Rothschild discloses that the third sidewall panel also has a third forward foldline (110) and a third aft foldline (opposite 110), the third forward foldline extending from proximate a juncture of the first edge and the third edge of the center panel leftward toward the third left edge (see figure 1B), the third aft foldline extending from proximate a juncture of the second edge and the third edge of the center panel leftward toward the third left edge (see id.); and wherein the fourth sidewall panel also has a fourth forward foldline (110) and a fourth aft foldline (opposite 110), the fourth forward foldline extending from proximate a juncture of the first edge and the fourth edge of the center panel rightward toward the fourth right edge (see id.), the fourth aft See id.
Re Claim 3, Rothschild discloses that the third sidewall panel also has a forward third-panel corner a forward third-panel corner (corner formed along perimeter of 108; see figures 1B and 1H)) configured to provide an arcuate transition between the third forward edge and the third left edge (see id.), and an aft third-panel corner (corner formed along opposite 108 of third panel; see id.) configured to provide an arcuate transition between the third aft edge and the third left edge (see id.); and wherein the fourth sidewall panel also has a forward fourth-panel corner (corner formed along perimeter of 108; see id.) configured to provide an arcuate transition between the fourth forward edge and the fourth right edge (see id.), and an aft fourth-panel corner (corner formed along opposite 108 of fourth panel; see id.) configured to provide an arcuate transition between the third aft edge and the third left edge. See id.
Re Claim 4, Rothschild discloses a first corner fastener (105, 107) configured to releasably secure the third forward foldline of the third sidewall panel proximate the first left edge of the first sidewall panel (see figures 1A-1C and paragraphs [0088]-[0089]); a second corner fastener (105, 107) configured to releasably secure the third aft foldline of the third sidewall panel proximate and along the second left edge of the second sidewall panel (see id.); a third corner fastener (105, 107) configured to releasably secure the fourth forward foldline of the fourth sidewall panel proximate and along the first right edge of the first sidewall panel (see id.); and a fourth corner fastener configured to releasably secure the fourth aft foldline of the fourth sidewall panel proximate and along the second right edge of the second sidewall panel. See id.
see figures 1A-1C and paragraphs [0088]-[0089]); wherein the second corner fastener includes a second reclosable zipper having second interlockable zipper halves, the second interlockable zipper halves joined to the third aft foldline of the third sidewall panel and the second left edge of the second sidewall panel, respectively (see id.); wherein the third corner fastener includes a third reclosable zipper having third interlockable zipper halves, the third interlockable zipper halves joined to the fourth forward foldline of the fourth sidewall panel and the first right edge of the first sidewall panel, respectively (see id.); and wherein the fourth corner fastener includes a fourth reclosable zipper having fourth interlockable zipper halves, the fourth interlockable zipper halves joined to the fourth aft foldline of the fourth sidewall panel and the second right edge of the second sidewall panel, respectively. See id.
Re Claim 6, Rothschild discloses that the apparatus is constructed from at least one flexible sheet material. See paragraphs [0089]-[0090] and [0120].
Re Claim 10, Rothschild discloses a shoulder strap (501) configured to assist in supporting the apparatus from a shoulder of the user. See figure 5 and paragraph [0106].
Re Claim 11, Rothschild discloses that the shoulder strap is further adapted to restrain the apparatus in a position adjacent to a vehicle seat by releasable looped engagement with a headrest of the vehicle seat (functional language that Rothschild is capable of; the strap #501 could be looped around the seat headrest). See id.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., U.S. Patent Application Publication No. 2015/0122196 A1 (hereinafter Liu), in view of Rothschild.
Re Claim 1, Liu teaches an apparatus for transporting a pet, the apparatus comprising:
A center panel (10; see figure 2) having four edges (at 60), the four edges having a first edge and a second edge opposite the first edge (see id.), and a third edge and a fourth edge opposite the third edge (see id.), the center panel defining a horizontal plane having a left direction corresponding to the third edge (see id.), a right direction corresponding to the fourth edge (see id.), a forward direction corresponding to the first edge (see id.), and an aft direction corresponding to the second edge (see id.);
A first sidewall panel (23) having a second forward edge, a second aft edge, a second left edge, and a second right edge (see id.), the first aft edge extending from the first edge of the center panel (see id.), the first sidewall panel adapted to be movable between a first upright orientation (see figure 1) and a first collapsed orientation (see figure 2);
A second sidewall panel (other 23) having a second forward edge, a second aft edge, a second left edge, and a second right edge (see id.), the second forward edge extending from the second edge of the center panel (see id.), the second sidewall panel adapted to be movable between a second upright orientation (see figure 1) and a second collapsed orientation (see figure 2);
A third sidewall panel (24) having a third forward edge, a third aft edge, a third left edge, and a third right edge (see id.), the third right edge extending from a combination of the third edge of the center panel, at least a portion of the first left edge of the first sidewall panel, and at least a portion of the second left edge of the second sidewall panel together (see id.), the third sidewall panel adapted to be movable between a third upright orientation (see figure 1) and a third collapsed orientation (see 
A fourth sidewall panel (other 24) having a fourth forward edge, a fourth aft edge, a fourth left edge, and a fourth right edge (see id.), the fourth left edge extending from a combination of the fourth edge of the center panel, at least a portion of the first right edge of the first sidewall panel, and at least a portion of the second right edge of the second sidewall panel together (see id.), the fourth sidewall panel adapted to be movable between a fourth upright orientation (see figure 1) and a fourth collapsed orientation (see figure 2), the fourth forward edge and the fourth aft edge each being configured to fold toward the center panel when the fourth sidewall panel is in the fourth upright orientation (see id. and figures 1 and 4); and
Wherein the center panel, the first sidewall panel, the second sidewall panel, the third sidewall panel, and the fourth sidewall panel together are configured form a four-wall, semi-enclosed interior when the first sidewall panel, the second sidewall panel, the third sidewall panel, and the fourth sidewall panel are secured in the first, second, third, and fourth upright orientations (see figure 1 and paragraph [0034]); and
Wherein the center panel, the first sidewall panel, the second sidewall panel, the third sidewall panel, and the fourth sidewall panel together are configured to form a horizontal pad when the first sidewall panel, the second sidewall panel, the third sidewall panel, and the fourth sidewall panel are opened into the first, second, third, and fourth collapsed orientations. See figures 2 and 3 and paragraph [0034].
Liu teaches that the third right edge and the fourth right edge may have foldlines (241) slanted with respect to the third right edge. See figure 3.
see 102 rejection of claim 1 above), including a third sidewall panel (101 or 102) having a third forward edge, a third aft edge, a third left edge, and a third right edge (see figure 1B) and no foldline slanted with respect to the third right edge (see id., showing no foldlines on 108; compare figure 1B, with Applicant’s figure 7); and a fourth sidewall panel (other of 101 or 102) having a fourth forward edge, a fourth aft edge, a fourth left edge, and a fourth right edge (see figure 1B) and no foldline slanted with respect to the fourth right edge. See id., showing no foldlines on 108; compare figure 1B, with Applicant’s figure 7.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the third right edge and fourth right edge of Liu to each have no foldline slanted with respect to the third right edge, as taught by Rothschild, in order to simplify the transition to the upright orientation of Liu, or to provide the animal with more space in the interior of the apparatus. Compare Liu at figure 5, with Rothschild at figure 1F; folding along the foldlines of Liu causes the lateral wills to be inclined inwardly, such that a larger pet would be obstructed by the edges created by the fold lines.
Re Claim 2, Liu as modified by Rothschild teaches that the third sidewall panel also has a third forward foldline (Liu 21) and a third aft foldline (Liu other 21), the third forward foldline extending from proximate a juncture of the first edge and the third edge of the center panel leftward toward the third left edge (see Liu at figure 2), the third aft foldline extending from proximate a juncture of the second edge and the third edge of the center panel leftward toward the third left edge (see id.); and wherein the fourth sidewall panel also has a fourth forward foldline (Liu 21) and a fourth aft foldline (Liu see id.), the fourth aft foldline extending from proximate a juncture of the second edge and the fourth edge of the center panel rightward toward the fourth left edge. See id.
Re Claim 3, Liu teaches that the third sidewall panel also has a forward third-panel corner (truncated corners not labeled but shown in figure 2) configured to provide a transition between the third forward edge and the third left edge (see id.), and an aft third-panel corner (truncated corner on opposite side of the third panel; see id.) configured to provide a transition between the third aft edge and the third left edge (see id.); and wherein the fourth sidewall panel also has a forward fourth-panel corner (see id.) configured to provide a transition between the fourth forward edge and the fourth right edge (see id.), and an aft fourth-panel corner (truncated corner on opposite side of the fourth panel; see id.) configured to provide a transition between the third aft edge and the third left edge. See id.
Liu does not teach that the transitions are arcuate.
Rothschild again teaches that it is known in the art to have the third sidewall panel also have a forward third-panel corner (corner formed along perimeter of 108; see figure 1H)) configured to provide an arcuate transition between the third forward edge and the third left edge (see id.), and an aft third-panel corner (corner formed along opposite 108 of third panel; see id.) configured to provide an arcuate transition between the third aft edge and the third left edge (see id.); and wherein the fourth sidewall panel also has a forward fourth-panel corner (corner formed along perimeter of 108; see id.) configured to provide an arcuate transition between the fourth forward edge and the see id.), and an aft fourth-panel corner (corner formed along opposite 108 of fourth panel; see id.) configured to provide an arcuate transition between the third aft edge and the third left edge. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the transitions of Liu to be arcuate, as taught by Rothschild, in order to provide a more aesthetically pleasing pad or prevent angled corners which might injure the pet. A mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re Claim 4, Liu teaches a first corner fastener (30, 40, 41) configured to releasably secure the third forward foldline of the third sidewall panel proximate the first left edge of the first sidewall panel (see figure 3); a second corner fastener (30, other 40, 41) configured to releasably secure the third aft foldline of the third sidewall panel proximate the second left edge of the second sidewall panel (see id.); the first corner fastener configured to releasably secure the fourth forward foldline of the fourth sidewall panel proximate the first right edge of the first sidewall panel (see id.); and the second corner fastener configured to releasably secure the fourth aft foldline of the fourth sidewall panel proximate the second right edge of the second sidewall panel. See id.
Liu does not teach third and fourth corner fasteners, each of the corner fasteners being along edges of the sidewall panels.
Rothschild again teaches a first corner fastener (105, 107) configured to releasably secure the third forward foldline of the third sidewall panel proximate and see figures 1A-1C and paragraphs [0088]-[0089]); a second corner fastener (105, 107) configured to releasably secure the third aft foldline of the third sidewall panel proximate and along the second left edge of the second sidewall panel (see id.); a third corner fastener (105, 107) configured to releasably secure the fourth forward foldline of the fourth sidewall panel proximate and along the first right edge of the first sidewall panel (see id.); and a fourth corner fastener configured to releasably secure the fourth aft foldline of the fourth sidewall panel proximate and along the second right edge of the second sidewall panel. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Liu to have first, second, third, and fourth corner fasteners along the first left edge, the second left edge, the first right edge, and the second right edge, respectively, as taught by Rothschild, in order to maintain the apparatus in a tightly configured upright orientation even when the user is not exerting force on the fasteners. See Liu at figure 4. A drawstring fastener is a functional equivalent of a zipper fastener, and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 5, Liu as modified by Rothschild teaches that the first corner fastener includes a first reclosable zipper having interlockable zipper haves, the first interlockable zipper halves joined to the third forward foldline of the third sidewall panel proximate and the first left edge of the first sidewall panel, respectively (see Rothschild at figures 1A-1C and paragraphs [0088]-[0089]); wherein the second corner fastener includes a second reclosable zipper having second interlockable zipper halves, the see id.); wherein the third corner fastener includes a third reclosable zipper having third interlockable zipper halves, the third interlockable zipper halves joined to the fourth forward foldline of the fourth sidewall panel and the first right edge of the first sidewall panel, respectively (see id.); and wherein the fourth corner fastener includes a fourth reclosable zipper having fourth interlockable zipper halves, the fourth interlockable zipper halves joined to the fourth aft foldline of the fourth sidewall panel and the second right edge of the second sidewall panel, respectively. See id.
Re Claim 6, Liu as modified by Rothschild teaches that the apparatus is constructed from at least one flexible sheet material. See Liu at paragraph [0025].
Re Claim 10, Liu as modified by Rothschild teaches a shoulder strap (Liu 50) configured to assist in supporting the apparatus from a shoulder of the user (functional language that Liu as modified by Rothschild is capable of). The strap (50) could be used as a shoulder strap for supporting the apparatus from the user’s shoulder. See Liu at figure 6.
Re Claim 11, Liu as modified by Rothschild teaches that the shoulder strap is further adapted to restrain the apparatus in a position adjacent to a vehicle seat by releasable looped engagement with a headrest of the vehicle seat (functional language that Liu as modified by Rothschild is capable of; the strap #50 could be looped around the seat headrest).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Rothschild as applied to claim 1 above, and further in view of Farrugia, U.S. Design Patent No. 442,748 S and Slawinski, U.S. Patent No. 4,977,857.
Re Claim 7, Liu as modified by Rothschild does not teach forward and aft top panels or a top-panel fastener.
Farrugia, similarly directed to an apparatus for transporting a pet (see claim and figure 7), teaches that it is well-known in the art to have a forward top panel (meshed panel extending lengthwise along one side of pet; see id.) having a fifth forward edge, a fifth aft edge, a fifth left edge, and a fifth right edge (see id.), the fifth aft edge extending from a first forward edge (top longitudinal edge of non-meshed panel; see id.) of a first sidewall panel; and an aft top panel (opposite panel along other side of pet; see id.) having a sixth forward edge, a sixth aft edge, a sixth left edge, and a sixth right edge. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Liu as modified by Rothschild to have a forward top panel and an aft top panel, as taught by Farrugia, in order to extend upwardly the sidewalls of the apparatus to accommodate a larger or more rambunctious, e.g., likely to try to escape the apparatus, pet. Although Liu as modified by Rothschild and Farrugia does not teach the sixth forward edge of the aft top panel extending from the second aft edge of the second sidewall panel (see Farrugia at figure 8), it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the aft top panel of Liu as modified by Farrugia to be identical to the forward top panel, in order to provide more durability and structure to the apparatus. 
see id.), and a top-panel fastener (16) configured to releasably secure the forward edge of the forward top panel proximate and along an aft edge of the aft top panel. See id. and 3:5-11.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Liu as modified by Rothschild and Farrugia to have a top-panel fastener configured to releasably secure the fifth forward edge of the forward top panel proximate and along the sixth aft edge of the aft top panel, as taught by Slawinski, in order to allow a user to selectively fasten the top panels together, to ensure the pet does not escape or inadvertently exit the apparatus, for example during transport or carrying.
Re Claim 8, Liu as modified by Rothschild, Farrugia, and Slawinski teaches that the top-panel fastener includes a hook-and-loop fastener. See Slawinski at 3:5-11.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Rothschild, Farrugia, and Slawinski as applied to claim 8 above, and further in view of Yeung, U.S. Patent Application Publication No. 2003/0127060 A1.
Re Claim 9, Liu teaches a first carrying handle (50) configured to assist carrying of the apparatus by a user (see figures 5 and 6), the first carrying handle having a pair of first handle ends (41); and a second carrying handle (other 50) configured to assist carrying of the apparatus by the user (see id.), the second carrying handle having a pair of second handle ends (41).
see figure 7) configured to assist carrying of the apparatus by a user, the first carrying handle having a pair of first handle ends fixed to and extending from the first forward edge of the first sidewall panel (see id. and figure 1); and a second carrying handle (see id.) configured to assist carrying of the apparatus by the user, the second carrying handle having a pair of second handle ends fixed to and extending from the second aft edge of the second sidewall panel (see modification in the rejection of claim 7 above).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the handles of Liu to hair their ends fixed to and extending from the first forward edge and the second aft edge, respectively, as taught by Farrugia, in order to improve the structural integrity of the handles and their connection to the apparatus.
Liu as modified by Rothschild, Farrugia, and Slawinski does not teach whether at least a portion of the first carrying handle is also fixed to the forward top panel, or whether at least a portion of the second carrying handle is also fixed to the aft top panel. Liu as modified by Rothschild, Farrugia, and Slawinski teaches that the first and second carrying handles extend along the forward and aft top panels. See Farrugia at figure 7.
Yeung, similarly directed to an apparatus for transporting a pet (see Abstract), teaches that it is well-known in the art for the apparatus to comprise a handle (50, 24) fixed to and extending from edges of sidewall panels (see figure 1 and paragraph [0026]), wherein at least a portion of the handle is also fixed to a top panel (20) of the apparatus. See id. and paragraph [0030].
.
Claims 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild.
Re Claim 12, Rothschild teaches that the center panel has a center outer face and a center interior face (see figures 1B, 1F, and 13), the first sidewall panel has a first outer face and a first interior face (see id.), the second sidewall panel has a second outer face and a second interior face (see id.), the third sidewall panel has a third outer face and a third interior face (see id.), and the fourth sidewall panel has a fourth outer face and a fourth interior face (see id.), each of the interior faces corresponding to the four-wall, semi-enclosed interior (see id.); and wherein the center, first, second, third, and fourth faces each include a resilient padding (1303). See figure 13 and paragraph [0120].
Although Rothschild is silent as to whether the resilient padding is on the interior or outer face of each of the center panel and sidewall panels, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the resilient padding to be on the interior faces, in order to provide a padded, See figure 1B and paragraphs [0087] and [0089].
Re Claim 14, Rothschild teaches at least one interior pocket (207; see figure 2A) configured to hold user items (see id. and paragraph [0097]), the at least one interior pocket fixed to the second inner face of the second sidewall panel. See id.
Although Rothschild teaches the at least one pocket is an interior, rather than exterior, pocket, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the pocket to be exterior, in order to store items desired to be easily accessible. Applicant’s Specification does not disclose any criticality of having the pockets be interior or exterior pockets, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Re Claim 15, Rothschild teaches an external restraint loop (103) configured to restrain the apparatus in the position adjacent the vehicle seat by releasable engagement with a seatbelt of the vehicle seat (functional language that Rothschild is capable of—a seatbelt could be looped through 103; see figure 1A), wherein the external restraint loop is fixed to and extends from the first or third outer face of the first or third sidewall panel, respectively. See id. and figure 2A.
Although Rothschild teaches the external restraint loop in a different embodiment than the shoulder strap (see figures 1A and 5), it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to have them both on the apparatus, in order to provide versatility in means of carrying and transporting the apparatus. Carrying and transporting apparatuses are well-known in the art to often In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Re Claim 16, Rothschild teaches that the center interior face, the first interior face, the second interior face, the third interior face, and the fourth interior face are combined as a single unitary sheet of a flexible material. See figures 1B and 1H and paragraph [0089].
Claims 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Rothschild as applied to claim 11 above, and further in view of Lam, U.S. Patent Application Publication No. 2008/0156275 A1.
Re Claim 12, Liu as modified by Rothschild teaches that the center panel has a center outer face and a center interior face (see Liu at figures 1 and 2), the first sidewall panel has a first outer face and a first interior face (see id.), the second sidewall panel has a second outer face and a second interior face (see id.), the third sidewall panel has a third outer face and a third interior face (see id.), and the fourth sidewall panel has a fourth outer face and a fourth interior face (see id.), each of the interior faces corresponding to the four-wall, semi-enclosed interior. See id.

Lam, similarly directed to an apparatus for transporting a pet (see Abstract), that it is well-known in the art to have the apparatus comprise a center panel (bottom panel in figures 1A-1B) that has a center outer face and a center interior face (see id.), sidewall panels (sidewall panels in figures 1A-1B) each having an outer face and an interior face (see id.), each of the interior faces corresponding to a walled, semi-enclosed interior (see id.); and wherein the interior faces each include a resilient padding (30, 31, 32). See id. and paragraph [0021].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the interior faces of Liu as modified by Rothschild to include a resilient padding, as taught by Lam, in order to improve the comfort to the pet. See id.; Liu at figure 3.
Re Claim 13, Liu as modified by Rothschild does not teach a pet-restraining leash.
Lam again teaches a pet-restraining leash (12) configured to restrain a pet adjacent the apparatus (see figure 1E and paragraph [0024]), the pet-restraining leash fixed to and extending from one of the sidewall panels (see id.), the pet-restraining leash extendable over at least one portion of the center interior face of the center panel (see id.), and the pet-restraining leash including a pet-collar connector (13) configured to be releasably connectable to the pet. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Liu as modified by Rothschild to have a pet-restraining See Lam at paragraph [0024]. Although Liu as modified by Rothschild and Lam does not teach the leash extending from the second aft edge of the second sidewall panel, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to attach the leash to the apparatus at a desired location for optimum pet comfort, depending on the size and orientation preferences of a pet. Applicant’s Specification does not allege any criticality of where the leash is attached, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Re Claim 15, Liu as modified by Rothschild does not teach an external restraint loop as claimed.
Lam teaches an external restraint loop (56) configured to restrain the apparatus in a position adjacent a vehicle seat by releasable engagement with a seatbelt of the vehicle seat (see figure 5 and paragraph [0028]); and wherein the external restraint loop is fixed to and extends from the outer face of the one of sidewall panels. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Liu as modified by Rothschild to have an external restraint loop configured to restrain the apparatus in the position adjacent the vehicle See Lam at paragraph [0028]. Although Liu as modified by Rothschild and Lam does not teach that the external restraint loop extends from the second outer face of the second sidewall panel, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to place the loop in a position to ensure that the apparatus sits longitudinally along the seat, so as to provide more support for the pet. Applicant’s Specification does not allege any criticality of where the leash is attached, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Note also that Lam teaches the exterior loop being secured to the sidewall having the greatest dimension, which corresponds to the second sidewall panel of Liu.
Re Claim 16, Liu as modified by Rothschild and Lam teaches that the center interior face, the first interior face, the second interior face, the third interior face, and the fourth interior face are combined as a single unitary sheet of a flexible material. See Liu at figure 2 and paragraph [0025].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Rothschild, and Lam as applied to claim 12 above, and further in view of Yeung.
Re Claim 14, Liu as modified by Rothschild and Lam does not teach at least one exterior pocket.
see figures 1 and 2 and paragraphs [0033]-[0035]), the at least one exterior pocket fixed to the outer faces of three of the four sidewall panels.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Liu as modified by Rothschild and Lam to have at least one exterior pocket fixed to the outer faces of three of the four sidewall panels, as taught by Yeung, in order to provide compartments for holding user items. See Yeung at paragraphs [0033]-[0035]. Although Liu as modified by Rothschild, Lam, and Yeung does not teach the at least one exterior pocket fixed to the second outer face of the second sidewall panel, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to have the exterior pocket attached to a sidewall of the largest dimensions for greatest size of the pocket. Applicant’s Specification does not allege any criticality of where the at least one exterior pocket is attached, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Note also that Yeung teaches at least pocket #82 secured to the sidewall having the greatest dimension, which corresponds to the second sidewall panel of Liu.
Response to Arguments
Applicant’s arguments, filed 12/31/2020, with respect to the rejection(s) of claim(s) 1, 2, 6, 10, and 11 under 35 U.S.C. 102 as being anticipated by Liu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rothschild; or Liu in view of Rothschild.
Applicant’s arguments allege only that Liu does not teach the newly-presented limitations of claim 1, and are therefore not persuasive to show that it would not have been obvious to a skilled artisan at the time of Applicant’s invention to combine the teachings of Liu and Rothschild to arrive at the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642